DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s claim recites that the second normal force is applied to a second contact surface of the feed roller.  It’s not disclosed in the applicant’s original disclosure that the feed roller has multiple surfaces in which the separating member makes contact with.  
For the purpose of examination, the applicant’s “second contact surface” will be treated as “second contact point”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norio et al (JP Pub No JPS594537, cited by the applicant).

a feed roller (5) to transport a sheet-type medium in a withdrawing direction of the sheet-type medium;
a separating member (6) movable to first contact point and a second contact point at a downstream side of the first contact point in the withdrawing direction, to press the feed roller to separate a plurality of sheet-type media transported between the feed roller and the separating member (e.g. as shown in figure 1); and
an elastic member (K1/K2) to apply an elastic force to allow the separating member to move to press the feed roller, 
wherein the separating member is to:
move to contact the feed roller at the first contact point, causing a first normal force normal to a first contact surface of the feed roller at the first contact point in a first normal force direction toward the center of the feed roller, and 
move away from the first contact point along a circumferential direction of the feed roller to contact the feed roller at the second contact point causing a second normal force greater than the first normal force, the second normal force normal to a second contact surface of the feed roller at the second contact point in a second normal force direction different from the first normal force direction, toward the center of the feed roller (e.g. shown in figure 1, and see final paragraph on page 6 through the first paragraph of page 7 of the provided translation).


Regarding claim 3, Norio discloses a holder (7) to support the separating member and be rotatable (about 8); and a hinge (10) to rotatably support the holder and to be movable by the first elastic force to enable the separating member to move between the first and the second contact points.
Regarding claim 4, Norio discloses a second angle formed between a line through the second contact point and a center of the feed roller and a line through the second contact point and the hinge when the separating member is at the second contact point is greater than a first angle formed between a line through the first contact point and the center of the feed roller and a line through the first contact point and the hinge when the separating member is at the first contact point (e.g. the first contact point being the phantom lines and the second contact point being the solid line).
Regarding claim 5, Norio discloses a guide member to guide a bottom side of the plurality of sheet-type media transported between the feed roller and the separating member, and move along with the separating member (e.g. right-most part of holder 7).
Regarding claim 6, Norio discloses the guide member is coupled to the holder (shown in figure 1).

Regarding claim 8, Norio discloses a link (9) to which the hinge is coupled; and a rotation shaft (shaft 10 of hinge) to rotatably support the link.
Regarding claim 9, Norio discloses the second elastic member is to apply the second elastic force to the link (since both elastic members provide force to the link).
Regarding claim 10, Norio discloses the second elastic member includes an elastic frame to support the hinge (e.g. the support for K1).
Regarding claim 11, Norio discloses the elastic frame extends in a length direction of the feed roller (shown in figure 1).
Regarding claim 14, Norio discloses the separating member includes a retard pad (shown in figure 1).

Regarding claim 15, as best understood, Norio discloses a sheet separation device, comprising:
a feed roller (5) to transport a sheet-type medium in a withdrawing direction of the sheet- type medium; and
a separating member (6) to separate a plurality of sheet-type media transported between the feed roller and the separating member,
the separating member to:

 move away from the first contact point along a circumferential direction of the feed roller to contact the feed roller at a second contact point among the plurality of contact points, causing a second normal force normal to a second contact surface of the feed roller at the second contact point in the second normal force direction different from the first normal force direction, toward the center of the feed roller (as shown in figure 1, and see final paragraph on page 6 through the first paragraph of page 7 of the provided translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Norio et al, in view of Miki (US Pat No 6,631,899).
Regarding claim 12, it is noted that Norio fails to disclose the separation member comprises a roller with a torque limiter.  However, Miki discloses interchangeable roller (2) or pad to be used wherein a roller is used with a torque limiter (see column 3, lines 10-25). It 
Regarding claim 13, Miki discloses a driving member (2a) to transfer a torque in a direction opposite to the withdrawing direction.

Response to Arguments
Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive.
In response to the applicant’s argument that the claimed first and second normal forces are not taught by the prior art:
	First, dealing with the first and second forces - the applicant recites the paragraph in which the prior art discloses that the second force is greater than the first force.  Further, as shown in figure 1, the angle between links 9 and 8 changes between the solid and hashed and therefore the resulting force would change as well (e.g. the angle is small when the pad 6 is downstream, resulting in a higher force provided by spring K2). 
	Second, dealing with the type of forces - the only forces acting between the roller and pad are normal, sheer and frictional.  The only forces discussed in the application relate specifically to the normal forces from the pad to the roller (see recited paragraph on page 7 of applicant remarks) which relates strictly to normal forces, whether called as such or not.
	In response to the applicant’s argument that the prior art doesn’t move in the downstream direction and the nip is formed at the same location:
	It is noted that the figure shows a nearly identical location, however there is no possibility that this is true since the structure of the pressing member (e.g. links 7 and 9) are fixed (at 10) the nip position must change accordingly between the two positions shown, the change may be small but contact point must change (see remarks in previous office actions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619